190 F.2d 206
Joseph STEPHENS and Imogene Stephens, alias Imogene Stewart, Appellantsv.UNITED STATES of America, Appellee.
No. 11319.
United States Court of Appeals Sixth Circuit.
June 13, 1951.

Appeal from the United States District Court for the Southern District of Ohio, Cincinnati; John H. Druffel, Judge.
Morris Weintraub, Charles E. Lester, Jr., Newport, Ky., for appellants.
Ray J. O'Donnell, Frank J. Richter, and Joseph C. Bullock, Cincinnati, Ohio, for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of the record, briefs and argument of counsel, and it appearing to the court that there was sufficient evidence to sustain the verdict of the jury, and that no reversible error in the conduct of the Judge during the progress of the trial appears in the record,


2
It is therefore ordered and adjudged that the judgment appealed from be and the same is in all things affirmed.